McMurray, Presiding Judge.
Appellant Victor Greig was tried in the Magistrate Court of Putnam County and convicted of four violations of Putnam County’s Zoning Ordinances of 1997. Appellant Greig filed a notice of appeal in that court specifying that he is seeking review of his judgment of conviction and sentences in the Putnam County Superior Court under OCGA §§ 15-10-41 and 15-10-65. Appellant Greig later initiated review of his judgment of conviction and sentences under these Code sections by filing a renewed petition for writ of certiorari in the Putnam County Superior Court. After sanctioning this petition under OCGA § 5-4-3, the Putnam County Superior Court dismissed appellant Greig’s efforts for appellate review via orders entered on July 23, 1998, and September 15, 1998. The Putnam County Superior Court entered an order on November 10, 1998, denying appellant Greig’s motions to extend time to file an appeal and to set aside that court’s dismissal orders. This direct appeal arose when appellant Greig filed a notice of appeal in the Putnam County Superior Court. Held:
Although appellant Greig’s notice of appeal designates that he is appealing the Putnam County Superior Court’s orders as well as his judgment of conviction and sentences in the Putnam County Magistrate Court, this Court’s jurisdiction is defined by the case sub judice’s posture as an appeal from a superior court reviewing a decision of a lower court via certiorari. Such appeals must be made via discretionary application. OCGA § 5-6-35 (a) (1). Since appellant Greig did not comply with the discretionary appeal procedures prescribed by this Code section, this Court is without jurisdiction to consider this direct appeal. The case sub judice must therefore be dismissed.

Appeal dismissed.


Andrews and Ruffin, JJ., concur.

*58Decided March 4,1999
Reconsideration denied March 17,1999
Roy Miller, for appellant.
Lawrence, Ford & Ridgway, Francis N. Ford, Dorothy J. Adams, for appellees.